DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12, 14-16, 18-19 and 22-24 are pending. No claims have been amended, cancelled or newly added. 

Response to Arguments
Applicant's arguments filed on Apr 19, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Freda et al (US 20210014791 A1, PCT Priority Date August 2, 2017) fails to teach or suggest "-in response to receiving the second control signal: activating a discontinuous reception for the data communication” in claim 1. 

In response the Examiner respectfully disagrees because Freda’791 discloses:”a UE, while operating with independent DRX per SOM, and while monitoring an SOM specific CC based on independent DRX, may be configured to receive a change in DRX configuration of a first SOM from signaling (e.g., PDCCH or similar dynamic signaling) received from a second SOM. Such change in DRX configuration or change in behavior may comprise at least one of the followings:” (par 0523), “change in any of the DRX related timer values, such as inactivityTime” (par 0525), “change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period)” (0526), “indication to wakeup or start monitoring the control channel at a predetermined time (e.g., immediately or in x subframes) for a configurable or predefined period of time” (0527). Freda’791 further teaches: “DRX operation may be controlled by the following timers: (1) an onDurationTimer indicating the number of consecutive PDCCH-subframe(s) at the beginning of a DRX Cycle; (2) drx-Inactivity Timer indicating the number of consecutive PDCCH-subframe(s) after the subframe in which a PDCCH indicates an initial UL, DL or SL user data transmission for this MAC entity” (par 0142). Therefore Freda’791 teaches: after receiving PDCCH (par 0523), UE changes DRX timers (including timers for initial UL/DL/SL user data transmission) (par 0525 and 0142), index defining the start of the active period according to the configuration and indication to wakeup or start monitoring the control channel at a predetermined time. Here upon receiving PDCCH can be equated to “in response to receiving the second control signal”, UE changes DRX timers (including timers for initial UL/DL/SL user data transmission), index defining the start of the active period according to the configuration and indication to wakeup or start monitoring the control channel at a predetermined time can be equated to “activating a discontinuous reception for the data communication”.

Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 22-23 which recites similar features. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 14-16, 19 and 22-23 are rejected under 35 U.S.C. 102(a2) as being anticipated by Freda et al (US 20210014791 A1, PCT Priority Date August 2, 2017).

Regarding claim 1 (Previously presented), Freda’791 discloses a method of operating a terminal device (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), comprising:
 - configuring a data connection (see, data channel, par 00349-00350) on a wireless link between the terminal device and a network based on a first control signal (see, RRC signaling , par 0349) native to a first layer of a transmission protocol stack associated with the wireless link (see, network configures UE with data channels by RRC signaling, par 0349-0350. Noted, RRC signaling belongs to RRC layer in OSI), 
- participating in a data communication via the data connection (see, UE operates over a subset of data blocks, par 0359), 
- receiving a second control signal (see, PDCCH (physical downlink control channel) signal, par 0523) native to a second layer (see, PDCCH as a physical control channel belong to PHY layer in OSI, par 0125) of the transmission protocol stack, the second layer being arranged lower in hierarchy of the transmission protocol stack than the first layer (see, UE receives PDCCH signaling for DRX configuration change, par 0523. Noted, PDCCH belongs to PHY layer (par 0125) and is lower than RRC layer in OSI), and 
- in response to receiving the second control signal: activating a discontinuous reception for the data communication (see, UE receives DRX (Discontinuous Reception) configuration change from PDCCH, including change in any of the DRX related timer values  and change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period), par 0523-0526), 
wherein the second layer is implemented by the Physical Layer of the transmission protocol stack (Noted, PDCCH as a control logical channel belongs to PHY layer of protocol stack, par 0125).

Regarding claim 2 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the first layer is implemented by the Network Layer of the transmission protocol stack (see, network configures UE with data channels by RRC signaling, par 0349-0350. Noted, RRC signaling belongs to RRC layer in OSI and belong to network layer of protocol stack in OSI model). 

Regarding claim 3 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the second control signal is indicative of a timing of the discontinuous reception (see, UE receives DRX (Discontinuous Reception) configuration change from PDCCH, including change in any of the DRX related timer values and change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period), par 0523-0526).

Regarding claim 4 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the discontinuous reception has an at least partly pre-configured timing (see, Cell specific DRX cycle are preconfigured by eNB in broadcasting, table A).

Regarding claim 5 (Previously presented), Freda’791 discloses the method of claim 4 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the timing of the discontinuous reception is at least partly pre-configured by one or more third control signals native to the first layer of the transmission protocol stack (see, DRX inactivity periods configured for a UE as a function of reference numerology configured through RRC signaling, therefore it’s partly pre-configured comparing to PDCCH configuration to DRX timing (since reference numerology configured before any operation), par 0455, 0523-0526. Noted, RRC signaling belongs to RRC layer in OSI).

Regarding claim 6 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the second control signal (see, PDCCH, par 0523) is indicative of a command to activate the discontinuous reception (see, PDCCH dynamically indicates a change in DRX configuration including change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period) and, par 0523-0527) and optionally indicative of scheduling information (see, data channel configuration, par 0351) for resources allocated for the data communication on the data connection (see, PDCCH also comprises indication to wakeup or start monitoring the control channel at a predetermined time, the indication further including DCI message, and UE may be configured to receives the data channel configuration in the control channel or implicitly from DCI in PDCCH, par 0351, 0527 and 0534).


Regarding claim 7 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), 
wherein one or more third control signals (see, PDCCH or similar dynamic signaling, par 0523) are indicative of a configuration of an inactivity timer for activating the discontinuous reception if the data communication idles (Note, UE receives change in DRX configuration of a first SOM from PDCCH or similar dynamic signaling including change in any of the DRX related timer values such as inactivityTime, UE requests a change of processing state as legacy DRX triggered by expiry of timer related to UE activity or scheduling activity, par 0200, 0228, 0523-0525), 
wherein the discontinuous reception is activated in response to receiving the second control signal (see, PDCCH, par 0523) by at least partly overriding the inactivity timer (see, UE receives change in DRX configuration including change in any of the DRX related timer values such as inactivityTime, par 0523-0525. Noted, change of inactivityTime corresponding with overriding the inactivity timer, par 0525).

Regarding claim 8 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), further comprising: 
-transmitting an uplink control signal (see, SR signal or RRC message, par 0243) indicative of a requested timing (see, requested duration in the target state, par 0199) for the discontinuous reception (see, UE request a change of the processing state as legacy DRX using PHY layer signaling such SR or RRC message including requested duration in the target state, par 0199, 0243 and 0449).

Regarding claim 9 (Previously presented), Freda’791 discloses the method of claim 8 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), further comprising: 
- determining the requested timing based on a state of charge of a battery of the terminal device (see, request a change of processing state as legacy DRX and parameters associated with the trigger for the state transition based on battery life reaching a specific value, par 0199-0200 and 0449. Noted, battery life reaching a specific value corresponding to state of charge of a battery of the terminal device, here above a specific value as one state while below a specific value as another state).

Regarding claim 11 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), further comprising: 
- while the discontinuous reception is active: receiving a wake-up signal (see, UE may be configured with DRX operation and monitor the low-cost signal during the non-active periods between wakeup times, low-cost signal function as wakeup signal, par 0389 and 0420, par 0389, 0432), 
wherein the discontinuous reception is deactivated in response to said receiving of the wake-up signal (see, disabling DRX operation for the UE after detection of the low-cost signal, par 0432. Noted, low-cost signal function as wakeup signal, par 0389 and 0420).

Regarding claim 12 (Previously presented), Freda’791 discloses the method of claim 11 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), wherein the second control signal is indicative of use of the wake-up signal (see, low-cost signal function as wakeup signal transmitted on UE’s control space or channel of UE's operating bandwidth in physical resource blocks, par 0378-0379, 0389, 0401 and 0420. Noted, channel in physical resource blocks belong to PHY layer in OSI model) , or wherein at least one of the first control signal and a third control signal native to the first layer is indicative of use of the wake-up signal (Noted, the examiner picks an option to reject).

Regarding claim 14 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), further comprising: 
- in response to activating the discontinuous reception (see, UE configured to apply a UE's DRX across all SOMs or control channels (CCs) associated with such SOMs, par 0467): suspending monitoring a downlink control channel (see, PDCCH indicates an initial UL, DL or SL user data transmission, par 0141-0142) of the data connection for a scheduling information signal (see, DCI, par 0013 and 0140) indicative of resources allocated to data of the data communication (see, fig. 4, UE in Connected mode DRX monitors PDCCH during on duration (and thus suspends monitoring PDCCH during opportunity duration) which contains DCI to indicate Data channel configuration and indicating an initial UL, DL or SL user data transmission, par 0013, 0140-0142 and 0351).

Regarding claim 15 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050),
wherein said participating in the communication of the data communication comprises controlling a wireless interface of the terminal device to transmit or receive (see, IDLE mode DRX allows WTRUs in IDLE mode to monitor the PDCCH discontinuously on paging opportunities for DL data arrival (therefore no data reception), par 0143-0144), 
wherein said implementing of the discontinuous reception (see, IDLE mode DRX (discontinuous reception), par 0143) comprises at least temporarily transitioning the wireless interface of the terminal device into an low-power state (see, IDLE mode without DL data arrival, par 0143-0144) in which it is unfit to receive at least some signals associated with the data connection (see, IDLE mode DRX allows WTRU in IDLE mode to monitor PDCCH on paging opportunities for DL data arrival, par 0143-0144).

Regarding claim 16 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), 
wherein the discontinuous reception comprises a cycle with OFF durations and ON duration defined in accordance with a timing of the discontinuous reception (see, fig. 4, each DRX cycle includes an on duration 402 interval and an opportunity duration 403, par 0141), 
wherein the second control signal (see, PDCCH, par 0523) has a temporal validity of multiple OFF duration (Note, dynamically or semi-statically change in DRX configuration through PDCCH, including change in the DRX cycle and change in any of the DRX related timer values, par 0523-0525 and 0537. Note, due to dynamical or semi-static configuration nature, the DRX configuration from PDCCH should be valid at least several cycles and therefore through multiple OFF duration).

Regarding claim 19 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), 
wherein the terminal device is configured to operate in at least one connected mode (see, fig. 4, on duration period, 0141) prior to and after said activating of the discontinuous reception (see, UE monitors the PDCCH in connected mode DRX during on duration period for dynamical change in DRX configuration including change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period), therefore UE could be operate in on duration periods before and after the activating of the updated DRX configuration if there is prior DRX configuration exists considering there is on duration period in each DRX cycle, par 0146, 0523-0526).


Regarding claim 22 (Previously presented), Freda’791 discloses a terminal device (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), configured to:
- configure a data connection (see, data channel, par 00349-00350) on a wireless link between the terminal device and a network based on a first control signal (see, RRC signaling , par 0349) native to a first layer of a transmission protocol stack associated with the wireless link (see, network configures UE with data channels by RRC signaling, par 0349-0350. Noted, RRC signaling belongs to RRC layer in OSI), 
- participate in a data communication via the data connection (see, UE operates over a subset of data blocks, par 0359), 5 
- receive a second control signal (see, PDCCH (physical downlink control channel) signal, par 0523) native to a second layer (see, PDCCH as a physical control channel belong to PHY layer in OSI, par 0125) of the transmission protocol stack, the second layer being arranged lower in hierarchy of the transmission protocol stack than the first layer (see, UE receives PDCCH signaling for DRX configuration change, par 0523. Noted, PDCCH belongs to PHY layer (par 0125) and is lower than RRC layer in OSI), and 
- in response to receiving the second control signal: activate a discontinuous reception for the data communication (see, UE receives DRX (Discontinuous Reception) configuration change from PDCCH, including change in any of the DRX related timer values and change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period), par 0523-0526), 
wherein the second layer is implemented by the Physical Layer of the transmission protocol stack (Noted, PDCCH as a control logical channel belongs to PHY layer of protocol stack, par 0125).

Regarding claim 23 (Previously presented), Freda’791 discloses a base station (Fig. 1A and 1E, base station in multiple access communication system, par 0038 and 0074), configured to:
- configure a data connection (see, data channel, par 00349-00350) on a wireless link between the terminal device and the network based on a first control signal (see, RRC signaling , par 0349) native to a first layer of a transmission protocol stack associated with the wireless link (see, base station configures UE with data channels by RRC signaling, par 0349-0350. Noted, RRC signaling belongs to RRC layer in OSI), 
- participate in a data communication via the data connection (see, UE operates over a subset of data blocks with Base station, par 0359), 
- transmit a second control signal (see, PDCCH (physical downlink control channel) signaling, par 0523) native to a second layer (see, PDCCH as a physical control channel belong to PHY layer in OSI, par 0125) of the transmission protocol stack, the second layer being arranged lower in hierarchy of the transmission protocol stack than the first layer (see, base station transmits PDCCH signaling for DRX configuration change, par 0523. Noted, PDCCH belongs to PHY layer (par 0125) and is lower than RRC layer in OSI), and 
- in response to transmitting the second control signal: activate a discontinuous reception for the data communication (see, base station transmits DRX (Discontinuous Reception) configuration change by PDCCH, including change in any of the DRX related timer values and change in offset of the DRX cycle (e.g., frame/subframe/slot index defining the start of the active period), par 0523-0526), 
wherein the second laver is implemented by the Physical Laver of the transmission protocol stack (Noted, PDCCH as a control logical channel belongs to PHY layer of protocol stack, par 0125).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freda’791 in view of MAATTANEN et al (US 20150282080 A1).

Regarding claim 10 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050), further comprising:
- maintaining a configuration of the data connection (see, decoding of DCIs with  SPS-Cell RNTI and Transmit Power Control-Physical Uplink (Shared/Control) Channel, par 0140. Noted, ) while the discontinuous reception is active (see, Connected mode DRX specifies a minimum PDCCH decoding requirement by defining the active time for decoding of DCIs with SPS-Cell RNTI and Transmit Power Control-Physical Uplink (Shared/Control) Channel based on fixed periodic “on-durations” which occur once per DRX cycle, par 0140), 
- deactivating the discontinuous reception (see, cancelling or disabling DRX operation, par 0432).
Freda’791 discloses all the claim limitations but fails to explicitly teach:
3- in response to said deactivating of the discontinuous reception: commencing said participating in the data communication of the data connection based on the maintained configuration.

However MAATTANEN’080 from the same field of endeavor (see,  fig.1, heterogeneous radio environment 100 including a macro cell served by a macro eNB and a plurality of small cells served by small eNBs, par 0022) discloses:
- in response to said deactivating of the discontinuous reception (see, upon receiving a command to disable common DRX operations, par 0046): commencing said participating in the data communication of the data connection based on the maintained configuration (see, upon receiving a command to disable common DRX operations, a previously suspended UE-specific DRX cycle can be resumed automatically and/or after a predetermined amount of time has passed, par 0046. Noted, suspended UE-specific DRX configuration corresponding to maintained configuration, and UE-specific DRX cycle can be used when the small cell is ON and not operating according to a DTX cycle, UE can read a PDCCH during each ON duration of its UE-specific DRX cycle in order to check whether there is a data transmission to receive or send, par 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by MAATTANEN’080 into the method of Freda’791. The motivation would have been to switch between the UE-specific DRX cycle and the common DRX cycle to efficiently use the ON durations of the DRX cycles for the UE (par 0042).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Freda’791 in view of Taha et al (US 20070260851 A1).

Regarding claim 18 (Previously presented), Freda’791 discloses the method of claim 1 (Fig. 1A-1B, WTRU in multiple access communication system, par 0038 and 0050).
wherein the second control signal (see, PDCCH signaling for update DRX configuration, par 0523) is processed by the processing logic and not processed by the further processing logic (see, UE ignores decoding of control channel (including ignore PDCCH) for that specific subband when reference signal power in a specific subband is below a threshold, par 0253 and 0523. see, PDCCH as a physical control channel belong to PHY layer in OSI (par 0125), and all operation of receiving and ignoring happened on PHY layer).
Freda’791 discloses all the claim limitations but fails to explicitly teach:
wherein the first control signal is processed is transparently forwarded by the second layer and subsequently processed by a further processing logic associated with the first layer, 

However Taha’851 from the same field of endeavor (see,  fig.1, UMTS network including a serving cell 110 and one or more a neighboring cells 115 in communications with UE, par 0028) discloses:
wherein the first control signal (see, SIB in Primary Common Control Physical Channel (PCCPCH), par 0061) is processed is transparently forwarded by the second layer (see, RRC of RRC layer receives SIB in PCCPCH from L1 (PHY layer), par 0035. Note, PHY layer corresponding to second layer which forwards the first control signal) and subsequently processed by a further processing logic associated with the first layer (see, RRC of RRC layer obtains SIB scheduling info by decoding SIB in PCCPCH, par 0035 and 042. Noted, RRC layer corresponding to first layer). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Taha’851 into the method of Freda’791. The motivation would have been to share scheduling information via the SIB scheduling bit map (par 0042).




Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Freda’791 in view of Loehr et al (US 20170359850 A1).

Regarding claim 24 (Previously presented), Freda’791 discloses the base station of claim 23 (Fig. 1A and 1E, base station in multiple access communication system, par 0038 and 0074), further configured to: 
Freda’791 discloses all the claim limitations but fails to explicitly teach:
monitor a traffic of the data communication, 
wherein the second control signal is selectively transmitted depending on said monitoring of the traffic.

However Loehr’850 from the same field of endeavor (see,  fig.4, network with a plurality of licensed cell and unlicensed cells, par 0091) discloses:
monitor a traffic of the data communication (see, LBT (Listen Before Talk)/CCA (clear channel assessment check) performed by the eNodeB, par 0094, 0128), 
wherein the second control signal (see, DRX-Active instruction is implemented as a PDCCH, par 0167. Noted, PDCCH belongs to PHY layer and is lower than RRC layer in OSI) is selectively transmitted depending on said monitoring of the traffic (see, transmission of an appropriate DRX command (DRX-Active instruction) to keep UE in DRX Active Time until the eNodeB is able to perform the next downlink transmission on the unlicensed cell due to LBT (Listen Before Talk)/CCA (clear channel assessment check), par 0164. Note, DRX-Active instruction will instruct the UE to reconfigure the DRX, par 0166).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Loehr’850 into the method of Freda’791. The motivation would have been to enhance the normal DRX operation so as to take into account the special circumstances of scenarios where unlicensed cells are involved (par 0163).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473